Citation Nr: 1755300	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  05-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	J. Berry, Attorney


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In June 2010, the Board remanded the claim for further development.

In June 2016, the Board denied entitlement to service connection for a bilateral shoulder disability.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court granted a Joint Motion for Partial Remand (JMR), vacating the Board's decision denying entitlement to service connection for a bilateral shoulder disability, and remanding the matter to the Board for further proceedings consistent with the decision.  The remainder of the Board's decision was not disturbed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a decision issued in June 2016, the Board denied entitlement to service connection for a bilateral shoulder disability.  The Board determined that, as the Veteran did not complain of, receive treatment for, or receive a diagnosis of a shoulder disability during service, and the medical opinion did not establish an etiological link between the current disability and service, the criteria for service connection were not met.

In the May 2017 JMR, the parties agreed that the Board did not provide an adequate medical opinion.  Particularly, the Court found that the July 2015 opinion did not address the Veteran's lay statements when denying a link between the Veteran's current bilateral shoulder disability and service.

The Veteran submitted private medical records from 2015 to 2016 that he argues should be considered in conjunction with obtaining a new medical opinion that considers the Veteran's lay statements.  The Board finds that these are reasonable requests and has so instructed consideration of this evidence in conjunction with obtaining a new medical examination and opinion, and consideration of the Court directives, as detailed below.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, obtain all outstanding private and VA records.

2. Once all available medical treatment records have been received, the Veteran should be afforded a new VA examination (Disability Benefits Questionnaire for Shoulder and Arm Conditions) for the purpose of determining whether there is an etiological link between his current shoulder disability and service.

Make the electronic claims file available to the examiner.  The examiner shall note in the report that the entire electronic claims file has been reviewed to include this Remand, the Court's JMR, and the records submitted by the Veteran in August 2016.  Following a review of the claims file, the examiner should conduct and provide an opinion on the following:

a) The examiner should provide a diagnosis for each disease or injury of the right and left shoulders found upon examination.

b) It is at least as likely as not (50 percent probability or greater) that the above-noted disability was incurred in, related to, or caused by any incident of his service, to include when he fell on his right shoulder jumping off of a seawall during service.  In addressing the question, the examiner must take into account the Veteran's assertions that his current bilateral shoulder disability is related to service, and that he has had continuous or recurring pain in the shoulder since service.

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resorting to speculation, the examiner should state why speculation would be required in this case.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

3. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




